11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Randall Lee Nix,                              * From the 42nd District Court
                                                of Coleman County,
                                                Trial Court No. 3198.

Vs. No. 11-19-00404-CR                        * November 12, 2021

The State of Texas,                           * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and we render a judgment of acquittal.